Citation Nr: 0122575	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  94-05 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, post lateral meniscectomy, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable disability rating for 
chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active duty from April 1983 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Buffalo, New 
York, and Cleveland, Ohio.

The Board notes that a personal hearing was scheduled to be 
conducted at the offices of the Board in Washington, D.C. in 
August 2001.  The veteran canceled the hearing.  His 
representative has submitted to the Board an informal hearing 
presentation on his behalf.
  

REMAND

Procedural history

Following his discharge from service, the veteran filed a 
claim for compensation for the disabilities reflected on the 
title page.  In an April 1988 rating decision, the Buffalo RO 
granted service connection for a left knee disability and 
assigned a 10 percent disability rating.  The RO also granted 
service connection for a left foot disability, assigning a 
noncompensable rating.  Service connection for a back 
disability was denied.  

The veteran submitted a notice of disagreement as to the 
denial of service connection for the back disability as well 
as to the ratings assigned to the service-connected 
disabilities in March 1989.  The RO readjudicated the claims 
in a July 1989 decision, granting service connection for 
chronic lumbosacral strain, assigning a 10 percent disability 
rating for the left foot disability and confirming the 
previously assigned 10 percent disability rating for the left 
knee disability.  The RO issued a statement of the case in 
August 1989, and the veteran responded by filing a 
substantive appeal later the same month.    

By letter dated in September 1989, however, the Buffalo RO 
provided the following notice to the veteran:

We have received your formalized appeal 
and your request for a hearing which was 
submitted before you received 
notification that an amended award had 
been processed granting service 
connection for a back condition and 
increasing the evaluation of your foot 
condition.  Further action cannot be 
taken on your appeal until you advise 
this office if the increased evaluation 
of your foot condition is acceptable to 
you or if you wish to include the 
10 percent evaluation assigned to your 
foot with the other known issues on 
appeal.  Upon receipt of your reply, a 
hearing will be scheduled and a 
Supplemental Statement of the Case will 
be furnished.

The veteran apparently did not reply to this letter.  He next 
corresponded with the VA in August 1990, when he requested an 
increased disability rating for his left foot only.  His 
failure to respond to this letter does not constitute 
abandonment of his claims under the criteria in force at that 
time.  See 38 C.F.R. § 3.158 (1989).
It does not appear, however, that the veteran has actively 
pursued the matters of entitlement to an increased rating for 
his service-connected knee and back disabilities since 1989.

An appeal to the Board consists of a timely filed notice of 
disagreement and after a statement of the case has been 
furnished, a timely filed substantive appeal.  The proper 
completion and filing of a substantive appeal are the last 
actions an appellant needs to take to perfect an appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  Thus, 
because the veteran has complied with governing law and 
regulation by timely filing a notice of disagreement and a 
substantive appeal in response to a statement of the case, 
the Board has jurisdiction over the issues of entitlement to 
an increased rating for his left foot disability and his left 
knee disability.  With regard to the issue of entitlement to 
an increased rating for lumbosacral strain, the veteran 
arguably filed a notice of disagreement with respect to the 
assigned noncompensable disability rating as part of the 
August 1989 VA Form 9.  The Board has jurisdiction only for 
the purpose of requiring the issuance of a statement of the 
case, as is explained in detail below.

In addition to the procedural issues outlined above, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  The VCAA is accordingly applicable to this 
appeal.

With the foregoing in mind, the Board will separately discuss 
specific reasons for remanding the three issues which are 
putatively on appeal.

Entitlement to an increased rating for a left foot disability

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his left foot disability 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this particular case, 
there is a paucity of evidence reflecting the condition of 
the veteran's left foot subsequent to 1993.

The veteran's claims file contains records reflecting VA 
medical treatment provided to him at the Buffalo, New York 
and Erie, Pennsylvania VA Medical Centers between 1987 and 
1993.  However, in 1999, the veteran moved from New York to 
Ohio.  Whether he has received medical treatment from the VA 
since 1993 is unclear.  However, all VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Newly-implemented law and regulations require that VA must 
obtain relevant VA medical records, provided that the 
claimant provides enough information to identify and locate 
the records, such as the location where he received 
treatment, the approximate time frame of the treatment, and 
the condition for which treatment was provided.  38 U.S.C.A. 
§ 5103A(c); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(3)).  Thus, prior 
to further review of the veteran's appeals, the RO should 
ascertain whether he has received any medical treatment from 
VA subsequent to 1993.

In addition to possibly existing VA treatment records, it 
appears that the veteran has received private medical 
treatment as well.  Private medical evidence reflecting 
treatment between the veteran's discharge from service and 
1991 is of record.  The most recent private physician's 
statement of record is dated in November 1991, however.  
Other evidence in the file indicates that the veteran has 
sought non-VA medical treatment for left foot complaints 
since that time.  For example, it appears that he may have 
undergone left foot surgery at the Cleveland Clinic.  During 
an October 2000 VA examination, the veteran reported having 
undergone four separate surgeries on his left foot subsequent 
to service.  Two such surgeries, in March 1992 and July 1992, 
are reflected in the VA medical records contained in the 
claims file.  Newly-implemented law and regulations require 
that VA must make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
such as records from private medical care providers.  Again, 
the claimant must cooperate fully with the VA's efforts to 
obtain such records, to include authorizing the release of 
existing records in a form acceptable to the custodian of the 
records.  38 U.S.C.A. § 5103A(b); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).  To provide VA examiners and adjudicators 
with a complete picture of the veteran's left foot disability 
"in light of the whole recorded history," it is essential 
that all obtainable medical records reflecting treatment for 
the veteran's left foot subsequent to service be obtained for 
review.  38 C.F.R. § 4.2.

Following the receipt of medical evidence reflecting the 
evaluation and treatment of the veteran's left foot, another 
VA examination should be scheduled, to evaluate his current 
impairment, in light of the medical history of the 
disability.  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist 
also includes an examination that adequately evaluates the 
functional impairment due to pain caused by the service-
connected condition.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Because the 
veteran's disability is not only orthopedic in nature, but 
involves his left foot, medical information regarding the 
effects of pain and the functional impact upon his ability to 
perambulate is particularly important in this case. 

Entitlement to an increased rating for a left knee disability

As set forth above, the veteran perfected an appeal as to 
this issue in August 1989.  However, he has not raised or 
mentioned the issue since the August 1989 appeal.  It is the 
opinion of the Board that clarification regarding the 
veteran's desire to continue with this appeal would be 
appropriate, particularly in light of the fact that in 1989 
the RO requested that he indicate whether he was satisfied 
with the status of his appeal and he did not respond.

As explained above, however, unless and until the veteran 
withdraws his appeal as to this issue, jurisdiction rests 
with the Board.  See 38 C.F.R. § 20.204 (2000).  The record 
as it currently stands is inadequate for appellate review.  
If the veteran does not withdraw his appeal, medical evidence 
reflecting any left knee complaints, treatment and evaluation 
subsequent to 1989 must be obtained.  A VA examination 
reflecting the current level of impairment should be obtained 
as well.

Entitlement to a compensable disability rating for chronic 
lumbosacral strain

With regard to the issue of the disability rating assigned to 
his lumbosacral strain, as noted above the veteran filed a 
notice of disagreement with the rating assigned in August 
1989.  It is true that the RO requested clarification from 
the veteran as to his wishes and the veteran did not respond.  
Nonetheless, governing regulations applies and the defined 
procedures must be followed.  Specifically, after a notice of 
disagreement has been filed in any claim, the RO is required 
to issue a statement of the case.  See 38 U.S.C.A. § 7105; 
Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).  

However, under the unusual circumstances presented here, and 
in light of the number of years which have passed since the 
veteran filed the notice of disagreement, it is the opinion 
of the Board that clarification would be helpful before a 
statement of the case is issued.

The time period for filing a substantive appeal does not 
begin to toll until the date the RO mails the Statement of 
the Case to the veteran.  38 C.F.R. § 20.302(b).  Therefore, 
unless the veteran withdraws the notice of disagreement as to 
the rating assigned to his lumbosacral strain, the proper 
course of action is for the RO to issue a statement of the 
case to the veteran, and if he wishes to continue to press an 
appeal, he may so indicate by filing a substantive appeal.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request clarification 
from the veteran as to whether he wishes 
to pursue his appeal as to the issue of 
entitlement to an increased rating for a 
left knee disability and the issue of 
entitlement to a compensable disability 
rating for chronic lumbosacral strain.  
The veteran should be informed of the 
steps he must take to withdraw the appeal 
as to either or both issues, if such is 
his wish.  If the desires to pursue 
either or both issues, appropriate 
procedural and/or evidentiary development 
should be undertaken.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
any claimed disability.  After securing 
any necessary releases, the RO should 
obtain these records for inclusion in the 
veteran's VA claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to identify the 
level of impairment resulting from his 
service-connected left foot disability.  
This examination should also include the 
left knee disability and the back 
disability, if such remain in appellate 
status.  The veteran's VA claims folder, 
including all records obtained pursuant 
to the above request, should be made 
available to the examiner for review.  
The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability, in particular limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  The examiner must comment upon 
whether there exists any clinical 
evidence supportive of the veteran's 
subjective complaints.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
in particular 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 1991 & Supp. 2001), are 
fully complied with.  Thereafter, the RO 
should readjudicate the veteran's 
claim(s).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


